Citation Nr: 0907326	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to Agent Orange.  

2.  Entitlement to service connection for diabetic 
retinopathy, secondary to diabetes mellitus.  

3.  Entitlement to service connection for cardiovascular 
disease, secondary to diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the RO that 
denied service connection for diabetes mellitus with visual 
and cardiovascular complications as a result of exposure to 
Agent Orange.  

The issue of service connection for cardiovascular disease 
secondary to diabetes mellitus is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have set foot in 
the Republic of Vietnam during the Vietnam era.  

2.  The veteran currently is shown to have manifested 
diabetes mellitus to a degree of at least 10 percent in 2002.  

3.  The veteran currently is shown to have secondary diabetic 
retinopathy.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the Veteran, his diabetes 
mellitus is presumed to be due to exposure to Agent Orange 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2008).  

2.  The veteran's disability manifested by diabetic 
retinopathy is shown to be due to or the result of the now 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.310 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases includes diabetes 
mellitus, if manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  

The current Manual provisions (M 21-1MR, Part IV, Subpart ii, 
2.C.10), however, provide that the presumption of exposure 
under 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 3.309(e) 
applies only to veterans who served on active duty within the 
boundaries of the Republic of Vietnam during the Vietnam Era.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) 
(upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption).   

The evidence shows that the Veteran served in the United 
States Navy during the Vietnam Era.  As such, exposure may 
not be presumed.  

His DD Form 214 reflects that he served as an Aircraft 
Mechanic and was assigned to Patrol Squadron 49 that served 
in the official waters of the Republic of Vietnam in November 
and December 1968.  

The Veteran asserts that he landed in Cam Rahn Bay, Vietnam 
on several occasions to refuel and stayed overnight for at 
least three to four days.  These statements are deemed 
credible, although there appear to be no official records to 
confirm the Veteran's reported duty in country.  

In support of his claim, the Veteran has submitted a copy of 
a letter that he reportedly wrote to his wife dated in July 
1968.  In that letter, he wrote "[he was] getting another 
flight to Viet Nam."  

While the details of this flight are not included in the 
letter, the Board finds that the contents of the letter 
generally provide support for the Veteran's claim that he was 
present in Vietnam.  In addition, the statements are 
consistent with documented circumstances of his service.  

Accordingly, resolving all reasonable doubt in his favor, the 
Board finds that the Veteran as likely as not set foot in the 
Republic of Vietnam on at least one occasion; hence, exposure 
to Agent Orange may be conceded.  

The submitted medical records show that the Veteran was 
treated for diabetes mellitus, type 2 and diabetic neuropathy 
in April 2002.  He was noted to have been using insulin and 
Glucophage.  Accordingly, the Board finds that the Veteran's 
diabetes mellitus is shown to have present to a degree of 10 
percent or more following service. 

Since the Veteran was exposed to Agent Orange and he has been 
diagnosed with diabetes mellitus, the Board finds that 
service connection for this disability is warranted.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.102, 3.309(e).  

The record also reflects that the Veteran has been diagnosed 
with diabetic retinopathy.  Therefore, service connection may 
also be granted for this disability on a secondary basis.  
See 38 C.F.R. § 3.310 (2008).  




ORDER

Service connection for diabetes mellitus is granted.  

Service connection for diabetic retinopathy secondary to 
diabetes mellitus is granted.  



REMAND

The Veteran has also asserted that he is entitled to service 
connection for cardiovascular disease as a complication of 
his diabetes mellitus.  Service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disability.  

Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to provide that:  

VA will not concede that a nonservice-
connected disease or injury was aggravated by 
a service-connected disease or injury unless 
the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.  

The current medical records, however, do not show a clear 
causal relationship between the Veteran's diabetes mellitus 
and his cardiovascular disease in order to establish service 
connection on a secondary basis.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding 
that a medical examination is needed when evidence is 
insufficient to grant benefits but indicates that a condition 
may be associated with service).  As such, the Board finds 
that additional development, including an examination, is 
necessary.  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  

The provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for an examination scheduled 
in conjunction with an original claim, the claim shall be 
rated on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for cardiovascular disease since 
his discharge from service.  After 
securing any necessary release, the RO 
should obtain these records.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and etiology of any currently 
diagnosed cardiovascular disease.  The 
examiner must review the entire claims 
file in conjunction with the examination.  
All studies or tests deemed necessary 
should be conducted.  Following the 
examination the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
cardiovascular disease is aggravated by 
the veteran's diabetes mellitus.  If so, 
the examiner must address the baseline 
level of disability due to cardiovascular 
disease before it was aggravated by the 
appellant's diabetes mellitus.  

3.  After the development requested above 
has been completed to the extent 
possible, the issue of service connection 
for cardiovascular disease, as secondary 
to service-connected diabetes mellitus 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeal  \






 Department of Veterans Affairs


